Citation Nr: 0919647	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-27 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUES

1. Entitlement to a rating higher than 60 percent for 
ischemic heart disease.

2. Entitlement to a rating higher than 10 percent for 
hypertension.

3. Entitlement to a rating higher than 10 percent for 
malnutrition.

4. Entitlement to a rating higher than 10 percent for 
helminthiasis

5. Entitlement to special monthly compensation for need of 
regular aid and attendance.

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 
INTRODUCTION

The Veteran, who is the appellant, was on beleaguered status 
from December 8, 1941, to April 9, 1942.  He was a prisoner 
of war from April 10, 1942, to August 16, 1942.  He was 
missing from August 27, 1942, to September 24, 1942.  He was 
on no casualty status from September 25, 1942, to June 28, 
1945.  He was in the Philippine Army from June 29, 1945, to 
June 20, 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The Veteran failed to report for hearings scheduled in August 
2007 and in February 2009.  In April 2009, an informal 
conference was held with the Veteran.


FINDINGS OF FACT

1. Ischemic heart disease does not result in chronic 
congestive heart failure, a workload of 3 METs or fewer, or 
an ejection fraction of less than 30 percent.

2. The diastolic blood pressure readings are predominantly 
below 110, and the systolic blood pressures are predominantly 
below 200.

3. Malnutrition does not result in stomatitis, achlorhydria, 
diarrhea, mental symptoms, exhaustion, cachexia, or 
symmetrical dermatitis.

4. Helminthiasis does not result in severe symptoms.

5. 
The Veteran's need for regular aid and attendance is not due 
to service-connected ischemic heart disease, hypertension, 
malnutrition, or helminthiasis; and the Veteran does not have 
a single service-connected disability rated as 100 percent.



CONCLUSIONS OF LAW

1. The criteria for a rating higher than 60 percent for 
ischemic heart disease have not been met.  38 C.F.R. § 1155, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2008).

2. The criteria for a rating higher than 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.104, Diagnostic 
Code 7101 (2008).

3. The criteria for a rating higher than of 10 percent for 
malnutrition have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.88b, Diagnostic Code 
6399-6315 (2008).

4. The criteria for a rating higher than of 10 percent for 
helminthiasis have not been met. 38 U.S.C.A. §§ 1155, 5100-
5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.114, Diagnostic Codes 7324 
(2008).

5. The requirements for special monthly compensation based on 
the need for regular aid and attendance, or on account of 
housebound status are not met.  38 U.S.C.A. § 1114 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2004, in March 2006, and in 
September 2008.  The VCAA notice included the type of 
evidence needed to substantiate the claims for increase, 
namely, evidence that the disability had increased in 
severity and the effect that worsening had on employment and 
daily life, and the claim for special monthly compensation, 
namely, the need for aid and attendance of another person in 
performing the activities of daily living or by being 
permanently housebound.

The Veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable for the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except for the general notice of the criteria 
of the Diagnostic Codes under which the Veteran is rated, 
which consists of a specific measurement or test result).  

Except for the Vazquez-Flores notice in the claims for 
increase, pertaining to notice of the criteria of the 
Diagnostic Codes under which the Veteran is rated, to the 
extent that the VCAA notice came after the adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  



The procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claims were readjudicated 
as evidenced by the supplemental statement of the case, dated 
in March 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

To the extent that the VCAA notice, pertaining to notice of 
the criteria of the Diagnostic Codes under which the Veteran 
is rated, which consists of a specific measurement or test 
result, was not provided, the VCAA notice contained a Type 
One error (failure to notify the Veteran of what evidence is 
needed to substantiate the claims).  And a Type One error has 
the natural effect of harming a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005). 

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  Vazquez-Flores at 
45-46.  The Board's finding that a VCAA notice error was not 
prejudicial is reviewed de novo by the United States Court of 
Appeals for Veterans Claims (Veterans Court).  Medrano v. 
Nicholson, 21 Vet. App. 165, 171 (2007).  The determination 
of whether a notice error is harmless is done by the Veterans 
Court on a case-specific application of judgment upon review 
of the record.  Shinseki, slip op. at 14. 

In this case, in the rating decision of January 2005, a copy 
of which was sent to the Veteran, the RO notified the Veteran 
of the rating criteria for his disabilities.  Then in 
statement of the case issued to the Veteran in July 2005 the 
RO cited to the Diagnostic Codes under which the Veteran is 
rated, and provided the criteria for the next higher ratings.  
Thereafter the Veteran had the opportunity to submit 
additional argument and evidence, which he did. 



Having received a copy of the rating decision and a copy of 
the statement of the case, a reasonable person could be 
expected to understand from the notice provided what was 
needed to obtain higher ratings.  Because VA provided the 
Veteran with reasonable notice of how to obtain higher 
ratings, the post-adjudicatory notice and opportunity to 
develop the case that was provided during the administrative 
appellate proceeding rendered the limited VCAA notice error 
non-prejudicial as the error did not affect the essential 
fairness of the adjudication.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The Veteran was afforded VA 
examinations in December 2004 and in February 2007.

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Claims for Increase

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Factual Background

In support of his claims for increased disability ratings and 
entitlement to aid and attendance for being household bound 
the Veteran has submitted multiple statements from private 
treatment providers as well as reported for two VA 
examinations.

A medical certificate, dated in July 2003, shows that the 
Veteran had ischemic heart disease and chronic obstructive 
pulmonary disease.  

A medical certificate, dated in July 2004, shows that the 
Veteran had stage III controlled hypertension, chronic 
obstructive pulmonary disease, and ischemic heart disease.

In December 2004, private ophthalmologic records reveal that 
the Veteran had macular degeneration and cataracts. 

A medical certificate, dated in December 2004, shows that the 
Veteran had chronic obstructive pulmonary disease, healed 
pulmonary tuberculosis, and ischemic heart disease.  

On VA Aid and Attendance examination in December 2004, it was 
noted that the Veteran had been hospitalized in October 2004 
for dyspnea.  His visual acuity was measured as 10/200 in the 
right eye and hand movements in the left eye. During a 
typical day, the Veteran generally stayed at home and watched 
television because he tired easily.  He presented for the 
examination in a wheelchair and appeared weak.  Throughout 
the examination, however, he was coherent and conscious.  The 
Veteran was of light build, posture was slightly stooped, and 
he appeared poorly nourished.  He ambulated with small steps.  
Blood pressure was measured at 146/80.  Physical examination 
of the lower extremities revealed slight limitation of 
motion, but no muscle atrophy.  There was no evidence of 
deficit in weight bearing, balance, or propulsion.  There was 
no evidence of deformity or limitation of motion of the 
spine.  The Veteran was able to walk alone, very slowly, for 
a maximum distance of 10 meters because he tired easily.  He 
required the assistance of a cane.  The diagnoses were 
ischemic heart disease, hypertension, chronic obstructive 
pulmonary disease, senile cataracts, and pulmonary 
tuberculosis. The examiner indicated that the Veteran needed 
assistance with feeding, bathing, toileting, and clothing 
because of his poor vision.  

On VA heart examination dated in December 2004, the Veteran 
presented with complaints of intermitted chest pain with 
exertion, associated with dyspnea and easy fatigability.  His 
service-connected disability had a mild to moderate 
interference in daily activities.  His blood pressure 
readings were 130/80, 146/80, and 130/80.  A regular cardiac 
rhythm and no murmur were noted.  Breath sounds were clear 
and there was no hepatomegaly.   There was grade 2 bipedal 
edema.  The diagnosis ischemic heart disease, 4 METS, and 
ejection fraction of 76 percent.   The examiner noted that 
majority of the aforementioned findings contributed 
moderately to the Veteran's state of helplessness; however, 
the majority of the symptoms, the easy fatigability and 
dyspnea, were due to the Veteran's nonservice-connected 
pulmonary problem, which aggravated his heart condition.

On VA infections, immune, and nutritional disabilities 
examination in December 2004, the Veteran indicated that his 
current symptomatology was body weakness.  At that time, his 
blood pressure was 146/80.  His weight was 103.2 pounds and 
body mass index was 18.2.  His generally appearance was 
regular build, stooped posture, and poorly nourished.  The 
examiner indicated that the in-service condition was no 
longer present and that the current residual from 
malnutrition was the Veteran's weight of 103.2 pounds.  The 
examiner noted that the Veteran had a history of malaria and 
helminthiasis and he was diagnosed as having mild 
malnutrition.  The examiner stated that the findings 
contributed mildly to the Veteran's state of helplessness.  

Upon VA intestines examination in December 2004, the examiner 
noted that the Veteran's weight had increased from 99 pounds 
upon last VA examination in August 2000 to 103.2.  The 
Veteran denied experiencing any nausea or vomiting and he 
indicated that he experienced regular bowel movements.  The 
Veteran did complain of upper abdominal pain, which occurred 
twice a month and lasted for one to two hours, and he 
appeared poorly nourished.  He was taking herbal medications 
to alleviate the abdominal pain with no reported side 
effects.  The diagnosis was a history of helminthiasis and 
duodenal diverticulum.

A medical certificate, dated in June 2005, shows that the 
Veteran was hospitalized from May 17, 2005, to May 24, 2005, 
for Staghorn calculus, pneumonia, benign prostatic 
hypertrophy, stage II controlled hypertension, and ischemic 
heart disease.  

A medical certificate, dated in May 2006, shows that the 
Veteran was hospitalized for 12 days in March 2006 due to 
complaints of difficulty breathing, chest pains, and dysuria.  
The diagnoses were chronic obstructive pulmonary disease, 
ischemic heart disease, grade II prostatic hypertrophy with 
chronic bladder outlet changes, and Staghorn calculus with 
mild hydronephrosis.  The recommendations included 
intermitted oxygen therapy for the chronic obstructive 
pulmonary disease, avoidance of moderate to heavy activities, 
assignment of a caregiver to assist in the performance of 
daily basic care needs, a monthly ultrasound, compliance with 
medications, and regular check-ups.  

On VA Aid & Attendance examination in February 2007, the 
examiner noted that the Veteran was not permanently 
bedridden.  The Veteran, however, could not travel beyond his 
domicile.  The Veteran stayed home most of the time and 
listened to the radio.  He did not perform any household 
chores.  He experienced dizziness at least once a day and 
occasional memory loss.  His imbalance constantly affected 
his ability to ambulate.  Other impaired systems that 
affected the Veteran's ability to protect himself from the 
daily environment were poor vision, cough, body weakness, 
kidney stones, and low back pain.  The Veteran was unable to 
dress, bathe, or groom himself.  His blood pressure was 
174/100.  His weight was 96 pounds, which was less than a 10 
percent loss as compared to baseline.  His build was slim and 
his posture was stooped.  He appeared malnourished.  The 
Veteran was unable to walk or stand without assistance.  With 
support, he could walk a few steps, but was very unstable and 
had a tendency to fall.  The Veteran required a wheelchair.  
The examiner indicated that the pupils were reactive to 
light; however, there was severe opacity of both lenses.  His 
best corrected vision was 5/20 in his right eye and 5/200 in 
his left eye.  There slight pain on motion of the cervical 
spine.  There slight to moderate pain on motion of the 
thoracolumbar spine.  There was mild to moderate impairment 
of upper extremity strength and coordination.  There was some 
difficulty for self feeding.  There was marked difficulty in 
ability to dress and to bathe himself.  There was muscle 
weakness and atrophy of the lower extremities, which was 
likely due to old age and infrequent use.  Weight bearing, 
propulsion, and balance were abnormal.  There was also slight 
tenderness of the knees and hips. The Veteran was diagnosed 
as having multiple joint arthritis, senility, cataracts, age-
related cognitive decline, chronic obstructive pulmonary 
disease, and a kidney stone.  The Veteran was determined to 
be capable of managing his affairs.

On VA heart examination in February 2007, the Veteran 
complained of chest pain and dizziness.  The Veteran 
experienced fatigue and dizziness on a daily basis and 
dyspnea upon moderate exertion.  He experienced angina on a 
weekly basis.  Breath sounds were clear and percussion and 
chest shape were normal.  There was no evidence of peripheral 
edema.  The ejection fraction was 68 percent.  The heart size 
was normal.  The diagnosis was arteriosclerotic heart 
disease, negative inspiratory force, class II-B, Mets 5.  
Occupational effects were moderate to severe.  There was a 
mild effect on feeding, dressing, and grooming.  There was a 
mild to moderate effect on bathing and toileting.  There was 
moderate effect on chores, shopping, exercise, recreation, 
and traveling.  There was a moderate to severe effect on 
sports.  

On VA hypertension examination in February 2007, the breath 
sounds were normal and his blood pressure readings were 
174/100, 160/100, and 180/110.  

On VA nutritional disabilities examination in February 2007, 
the Veteran complained of weight loss, poor appetite, and 
body weakness, which was progressively worsening.  He was 
also experiencing mild headaches, fatigue, malaise, and 
exhaustion.  There was no evidence of skin symptoms, 
lymphatic or blood symptoms, mouth ulcers, or generalized 
edema.  The Veteran was mildly underweight; however, weight 
loss was less than 10 percent of baseline.  There was 
evidence of a mild loss of subcutaneous fat, listlessness, 
and dry skin.  There was no evidence of anemia, avitaminosis, 
beriberi, pellagra, jaundice, or anasarca.  The Veteran's 
malnutrition was characterized as mild.  There was a mild 
effect on shopping, recreation, traveling, bathing, dressing, 
toileting, and grooming.  There was a mild to moderate effect 
on chores, exercise, and sports.  

Upon VA intestines examination in February 2007, the Veteran 
complained of mild left lower quadrant abdominal pain, 
occurring on a less than a monthly basis.  There was no 
history of trauma to the intestines, intestinal neoplasm, 
nausea, vomiting, constipation, diarrhea, or fistula.  He did 
not report any episodes of abdominal colic or distension.  
The Veteran's overall health was characterized as poor.  
There were no signs of anemia, fistula, abdominal mass, or 
abdominal tenderness.  There was no evidence of 
helminthiasis.  Stool examination did not reveal any ova or 
parasites.  There was no effect on occupational or daily 
activities.  

Medical certificates, dated in March 2007 and in May 2007, 
show that the Veteran was hospitalized for 13 days in March 
2007 for treatment of an acute exacerbation of his chronic 
obstructive pulmonary disease, a prostate condition, and 
atrial fibrillation.  In May 2007, the Veteran received 
treatment for cellullitis.  From May 28, 2007, to June 2, 
2007, the Veteran was treated for anemia, which was probably 
drug induced.  

A medical certificate, dated in August 2007, shows that the 
Veteran's medical condition precluded him from traveling.  
The Veteran required oxygen therapy every two to four hours 
and nebulization every four hours.  It was also advised that 
he stay in bed because he could not tolerate sitting up for 
more than an hour and even the slightest effort or activity 
resulted in shortness of breath and difficulty breathing. 

The Veteran was hospitalized from August to September 2007 
for an acute exacerbation of his chronic obstructive 
pulmonary disease and for ischemic heart disease.  The 
Veteran was hospitalized in October 2008 for an acute 
exacerbation of his chronic obstructive pulmonary disease, 
congestive heart failure, and hypertensive cardiovascular 
disease.  

In February 2009, a private physician stated that the Veteran 
was suffering from chronic obstructive pulmonary disease, 
which resulted in constant shortness of breath and easy 
fatigability.  The Veteran received oxygen therapy 24 hours a 
day and nebulized every six hours.    

Analysis

Ischemic Heart Disease

Under Diagnostic Code 7005, the criteria for the next higher 
rating, 100 percent, are documented coronary artery disease 
resulting in chronic congestive heart failure, or workload of 
3 METs or fewer resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or, left ventricular dysfunction with 
an ejection fraction of less than 30 percent.

Although the Veteran did have one episode of congestive heart 
failure in 2007, congestive heart failure was not documented 
before or since.  In the absence of evidence of chronic 
congestive heart failure, the criterion for a 100 percent 
rating based on chronic congestive heart failure are not met.  

As for the criteria for a workload of 3 METS or fewer or an 
ejection fraction of less than 30 percent, on VA examination 
in December 2004, the workload was 4 METs and the ejection 
fraction was 76 percent.  On VA examination in February 2007, 
the workload was 5 METs and the ejection fraction was 68 
percent.  The findings do not more nearly approximate or 
equate to the criteria for a 100 percent rating. 

As the criteria for the next higher rating have not been 
shown, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Analysis

Hypertension

Hypertension is currently rated 10 percent under 38 C.F.R. § 
4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, the 
criteria for the next higher rating, 20 percent, are 
diastolic pressure predominantly 110 or more; or systolic 
pressure predominantly 200 or more.

The evidence, consisting of both VA examination reports and 
private treatment records, show that the diastolic pressure 
readings are predominantly below 110, and the systolic blood 
pressure readings are predominantly below 200.  Throughout 
the pendency of this appeal from 2004 to 2009), there is only 
one documented blood pressure reading, in February 2007, of a 
diastolic pressure within the criterion for the next higher 
rating.   As the diastolic pressure readings are 
predominantly below 110 and the systolic pressure readings 
are predominantly below 200, the criteria for the next higher 
have not been met.

For these reasons, the preponderance of the evidence is 
against a disability rating higher than 10 percent for 
hypertension at any time during the appeal period, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).



Analysis

Malnutrition

The Rating Schedule does not have a specific Diagnostic Code 
for malnutrition.  In such cases, the disability shall be 
evaluated by analogy to a closely related disease in which 
the functions affected and anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In 
this case, the RO has evaluated malnutrition by analogy to 
pellagra.  38 C.F.R. § 4.88b, Diagnostic Code 6315.

Under Diagnostic Code 6315, the criteria for the next higher 
rating, 20 percent, are stomatitis, achlorhydria, or 
diarrhea. 

Applying the criteria set forth above, although repeated 
medical examinations have shown that the Veteran appears 
poorly nourished with evidence of some weight loss and bodily 
weakness, there is no evidence of other complications, such 
as stomatitis, achlorhydria, or diarrhea.  Although the 
Veteran has been noted to experience easy fatigability, it 
has been attributed to his nonservice-connected pulmonary 
disease.  Additionally, on VA examinations in December 2004 
and in February 2007, the VA examiners characterized 
malnutrition as mild.  The only residual attributable to the 
Veteran's mild malnutrition was his weight of 103.2 pounds, 
which is encompassed in the current 10 percent rating.  As 
the symptoms of malnutrition do not more nearly approximate 
or equate to the criteria for a rating higher have not been 
met.

For these reasons, the preponderance of the evidence is 
against a rating higher than 10 percent for malnutrition at 
any time during the appeal period, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).



Analysis

Helminthiasis

Helminthiasis is currently rated 10 percent under 38 C.F.R. § 
4.114, Diagnostic Code 7324.  Under Diagnostic Code 7324, the 
criteria for the next higher rating, 30 percent, is severe 
symptoms. 

Based on a review of the record, there is no evidence that 
the Veteran has any current symptoms of helminthiasis.  On VA 
examination in December 2004, the examiner concluded that 
there was helminthiasis by history.  Additionally, on VA 
examination in February 2007, the stool examination did not 
reveal any ova or parasites.  The examiner concluded that 
there was no evidence of helminthiasis.  Accordingly, the 
disability cannot be characterized as "severely disabling" 
as required for the 30 percent rating.

For these reasons, the preponderance of the evidence is 
against a disability rating higher than 10 percent for 
helminthiasis at any time during the appeal period, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Analysis

Aid & Attendance or Household Bound

Special monthly compensation is payable if the Veteran is in 
need of regular aid and attendance due to service-connected 
disabilities. The need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  A veteran will 
be considered to be in need of regular aid and attendance if 
he is blind or is so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less. 



The need for aid and attendance is established if the Veteran 
is a patient in a nursing home because of mental or physical 
incapacity, or if the evidence establishes a factual need for 
aid and attendance or "permanently bedridden" status under 
the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350

Under 38 C.F.R. § 3.352(a), the following will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability of claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  

"Bedridden" status will also be a proper basis for the 
determination.  A veteran will be found to be "bedridden" if 
the condition actually requires that he remain in bed, but 
not if he voluntarily stays in bed or if a physician merely 
recommends bed rest.

Although a veteran need not show all of the disabling 
conditions identified above to establish entitlement to aid 
and attendance, the United States Court of Appeals for 
Veterans Claims has held that it is logical to infer there is 
a threshold requirement that "at least one of the enumerated 
factors be present." Turco v. Brown, 9 Vet. App. 222, 224 
(1996).

Special monthly compensation is also payable at a specified 
rate if the veteran, as the result of service-connected 
disability, has one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher or he is permanently housebound.  A veteran 
will be found to be permanently housebound if, due to his 
service-connected disabilities, he is substantially confined 
to his home or the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that such confinement will continue 
throughout his lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i). 

The Veteran maintains he needs regular aid and attendance 
because of his service-connected disabilities: ischemic heart 
disease, hypertension, malnutrition, or helminthiasis.

While the Veteran has impaired visual acuity, the eye 
disabilities, cataracts and macular degeneration, are not 
service-connected. 

Under the provisions of 38 C.F.R. § 3.352(a), it has not been 
established by the evidence of record that due to the 
service-connected disabilities, namely: ischemic heart 
disease, hypertension, malnutrition, and helminthiasis, the 
Veteran is unable to dress or undress himself, or unable to 
keep himself ordinarily clean and presentable, or unable to 
feed himself through loss of coordination of the upper 
extremities, or unable to attend to the wants of nature, or 
is unable to protect himself from hazards or dangers incident 
to his daily environment to warrant regular aid and 
attendance.  

On VA examination in December 2004, the VA examiner stated 
that the Veteran required assistance with feeding, bathing, 
toileting, and clothing because of poor vision, for which 
service connection is not in effect.  Additionally, the 
majority of the Veteran's symptoms of easy fatigability and 
dyspnea were attributed to his nonservice-connected pulmonary 
disorder.  Furthermore, on VA examination in February 2007, 
it was determined that the Veteran was not permanently 
bedridden even though he could not travel beyond his 
domicile.  The medical certificates indicate that the 
Veteran's nonservice-connected chronic obstructive pulmonary 
disease, requiring regular oxygen therapy and nebulization, 
which preclude the Veteran from traveling.

The record clearly shows that the Veteran has multiple other 
health problems for which he does require regular aid and 
attendance, such as osteoarthritis, optic atrophy, macular 
degeneration, and cataracts, pulmonary disease, and senility, 
which duodenal diverticulum, and kidney stones.  Although on 
VA examination in February 2007, the Veteran was unable to 
dress, bather, or groom himself, it was not his service-
connected disabilities that resulted in his current level of 
helplessness.  

Rather, the multiple nonservice-connected disabilities 
contributed to the Veteran' need for regular aid and 
attendance. 

Accordingly, as the preponderance of the evidence is against 
the claim for special monthly compensation based on the need 
for aid and attendance, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Housebound

The RO has rated the service-connected disabilities as 
follows: ischemic heart disease, 60 percent; hypertension, 10 
percent; malnutrition, 10 percent disabling; and 
helminthiasis, 10 percent.

As the Veteran does not have one service-connected disability 
rated 100 percent disabling, which is the threshold 
requirement for housebound benefits have not been met.

Accordingly, as the preponderance of the evidence is against 
the claim for special monthly compensation by reason of being 
housebound, the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 60 percent for ischemic heart disease is 
denied.  A rating higher than 10 percent for hypertension is 
denied.  A rating higher than 10 percent for malnutrition is 
denied.  A rating higher than 10 percent for helminthiasis is 
denied.  Special monthly compensation based on the need for 
regular aid and attendance or by reason of being housebound 
is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


